2:20-cv-01197-DCN-MGB        Date Filed 03/22/21       Entry Number 33       Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

      BERNARD BEAUFORT, SR.,                    )
                                                )
                              Plaintiff,        )          No. 2:20-cv-01197-DCN-MGB
                                                )
                     vs.                        )                  ORDER
                                                )
      MICHAEL THOMPSON, ROBERT                  )
      BECKER, THOMAS JURGENSMEYER, )
      S. DUANE LEWIS, all in their official and )
      individual capacities, and BERKELEY       )
      COUNTY SHERIFF’S OFFICE,                  )
                                                )
                              Defendants.       )
      ____________________________________)

             This matter is before the court on United States Magistrate Judge Mary Gordon

      Baker’s report and recommendation (“R&R”), ECF No. 17, that the court grant in part

      and deny in part defendants Berkeley County Sheriff’s Office (“BCSO”) and Sheriff S.

      Duane Lewis’ (“Sheriff Lewis”) (collectively, “BCSO Defendants”) motion to dismiss,

      ECF No. 4, and grant in part and deny in part defendants Robert Becker (“Becker”),

      Thomas Jurgensmeyer (“Jurgensmeyer”), and Michael Thompson’s (“Thompson”)

      (collectively, “Officer Defendants”) motion to dismiss, ECF No. 13. For the reasons set

      forth below, the court adopts in part and rejects in part the R&R and grants in part and

      denies in part both motions to dismiss.

                                        I. BACKGROUND

             The R&R ably recites the facts, and the parties did not object to the R&R’s

      recitation thereof. Therefore, the court will only briefly summarize material facts as they

      appear in the R&R for the purpose of aiding an understanding of its legal analysis.




                                                   1
2:20-cv-01197-DCN-MGB          Date Filed 03/22/21        Entry Number 33         Page 2 of 19




              This action arises out of plaintiff Bernard Beaufort, Sr.’s (“Beaufort”) arrest on

      October 13, 2018 by the Officer Defendants. Beaufort was at his residence in rural

      Berkeley County, South Carolina, when the Officer Defendants approached his home in

      response to a 911 call reporting that Beaufort was bearing firearms and threatening

      family members with such firearms. According to Beaufort, he walked into his front yard

      and was “confronted by [d]efendants at the scene, most directly by [d]efendant Becker,

      who behaved in a threatening manner and, in an accusatory tone, began to inquire

      whether [Beaufort] owned any firearms.” ECF No. 1-2, Compl. at 7. Beaufort responded

      that “he was a lawful gun owner, and that all of his weapons were properly and safely

      secured inside his residence.” Id. at 8. Beaufort alleges that he at no time possessed a

      firearm on his person, suggested that he had a firearm on his person, or otherwise gave

      any indication whatsoever that he posed a threat to anyone. When Becker indicated that

      he was going to arrest Beaufort, Beaufort resisted. Beaufort alleges that Becker and

      Jurgensmeyer then tackled Beaufort, and all three Officer Defendants “kicked, stomped,

      and punched [Beaufort] while he was on the ground, in his own front yard, in front of his

      wife, children, and grandchildren, until [Beaufort] was unconscious.” Id. at 9. Beaufort

      suffered various injuries as a result of his arrest, including “a blowout fracture of the

      orbital floor of his left eye socket . . . two broken ribs, injuries to his right leg and knee,

      and a multitude of cuts and bruises.” Id. at 7.

              The Complaint alleges eleven causes of action. Against the Officer Defendants,

      Beaufort alleges excessive force, racial discrimination, retaliation, and abuse of process

      under 42. U.S.C. § 1983 (counts 1–4, respectively) and state law battery (count 8).

      Against the BCSO Defendants, Beaufort alleges “deliberately indifferent policies,



                                                      2
2:20-cv-01197-DCN-MGB        Date Filed 03/22/21       Entry Number 33       Page 3 of 19




      practices, customs, training, and supervision” under 42 U.S.C. § 1983 (count 5). Id. at

      20. Against all defendants, Beaufort alleges state law claims of negligence/gross

      negligence (count 6); assault (count 7); battery (count 8); false imprisonment (count 9);

      false arrest (count 10); and malicious prosecution (count 11).

             Notably, Beaufort previously filed a similar action on January 3, 2019, alleging

      claims against the same defendants under § 1983. See Beaufort v. Thompson et al., 2:19-

      cv-00034-BHH-KFM. The BCSO Defendants filed a similar motion to dismiss in that

      action, which resulted in an R&R recommending the court grant the motion and dismiss

      defendants from the action. Id., ECF Nos. 6, 19. While that R&R was pending, Beaufort

      moved for voluntary dismissal of the case without prejudice. Id., ECF No. 24. The court

      granted Beaufort’s motion, and the action was voluntarily dismissed on September 17,

      2019. Id., ECF No. 25.

             Beaufort then filed the instant action in state court, which was removed to federal

      court on March 27, 2020, where it was assigned by local rule to Magistrate Judge Baker.

      ECF No. 1. On April 3, 2020, the BCSO Defendants filed a motion to dismiss. ECF No.

      4. On April 17, 2020, Beaufort responded. ECF No. 7. On April 21, 2020, the BCSO

      Defendants replied, ECF No. 9, and, on April 28, 2020, Beaufort filed a sur-reply, ECF

      No. 14. The Officer Defendants also filed a motion to dismiss on April 24, 2020. ECF

      No. 13. Beaufort responded to that motion on May 8, 2020, ECF No. 15, and the Officer

      Defendants replied on May 14, 2020, ECF No. 16. On August 18, 2018, Magistrate

      Judge Baker issued an R&R, recommending that the court grant in part and deny in part

      both motions. ECF No. 17. On June 3, 2020, the BCSO Defendants, Beaufort, and the

      Officer Defendants filed objections to the R&R. ECF Nos. 19–21, respectively. On June



                                                   3
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21       Entry Number 33        Page 4 of 19




      16, 2020, Beaufort responded to the BCSO Defendants’ and the Officer Defendants’

      objections. ECF Nos. 22, 25, respectively. The BCSO Defendants and the Officer

      Defendants also responded to Beaufort’s objections on June 16, 2020. ECF Nos. 24, 26,

      respectively. Therefore, these motions have been fully briefed and are now ripe for

      review.

                                           II. STANDARD

                A. R&R

                The magistrate judge makes only a recommendation to the court. Mathews v.

      Weber, 423 U.S. 261, 270 (1976). The recommendation carries no presumptive weight,

      and the responsibility to make a final determination remains with the court. Id. at 270–

      71. The court may “accept, reject, or modify, in whole or in part, the findings or

      recommendations made by the magistrate judge . . . or recommit the matter to the

      magistrate judge with instructions.” 28 U.S.C. § 636(b)(1). The court is charged with

      making a de novo determination of any portion of the R&R to which a specific objection

      is made. Id. However, de novo review is unnecessary when a party makes general and

      conclusory objections without directing a court’s attention to a specific error in the

      magistrate judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

      1982). In the absence of a specific objection, the court reviews the R&R only for clear

      error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

      (citation omitted). “A finding is ‘clearly erroneous’ when although there is evidence to

      support it, the reviewing court on the entire evidence is left with the definite and firm

      conviction that a mistake has been committed.” United States v. U.S. Gypsum Co., 333

      U.S. 364, 395 (1948).



                                                    4
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21        Entry Number 33         Page 5 of 19




               B. Motions to Dismiss

              Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss for

      “failure to state a claim upon which relief can be granted.” When considering a Rule

      12(b)(6) motion to dismiss, the court must accept the plaintiff’s factual allegations as true

      and draw all reasonable inferences in the plaintiff’s favor. E.I. du Pont de Nemours &

      Co. v. Kolon Indus., 637 F.3d 435, 440 (4th Cir. 2011). But “the tenet that a court must

      accept as true all of the allegations contained in a complaint is inapplicable to legal

      conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). On a motion to dismiss, the

      court’s task is limited to determining whether the complaint states a “plausible claim for

      relief.” Id. at 679. Although Rule 8(a)(2) requires only a “short and plain statement of

      the claim showing that the pleader is entitled to relief,” “a formulaic recitation of the

      elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

      555 (2007). Instead, the “complaint must contain sufficient factual matter, accepted as

      true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

      (quoting Twombly, 550 U.S. at 570).

                                           III. DISCUSSION

              The R&R recommends that the court grant in part and deny in part both the

      BCSO Defendants’ and the Officer Defendants’ motions to dismiss. Specifically, with

      respect to the BCSO Defendants’ motion to dismiss, the R&R recommends that the court

      dismiss all § 1983 claims against the BCSO Defendants but allow the state law claims

      against the BCSO Defendants to proceed. With respect to the Officer Defendants’

      motion to dismiss, the R&R recommends that the court dismiss the § 1983 claims against

      the Officer Defendants in their official capacities. The R&R further recommends that the


                                                     5
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21       Entry Number 33       Page 6 of 19




      court allow the § 1983 claims of excessive force, racial discrimination, retaliation, and

      abuse of process against the Officer Defendants in their individual capacities to proceed,

      as well as the state law claims brought against them. All parties object to the R&R, and

      the court addresses the parties’ objections in turn.

             A. Beaufort’s Objections

             Beaufort specifically objects to the R&R on two grounds. First, Beaufort argues

      that the Magistrate Judge erred in finding that defendants did not waive Eleventh

      Amendment immunity with respect to Beaufort’s § 1983 claims and thus erred in

      recommending that such claims against all defendants in their official capacities be

      dismissed. Second, Beaufort argues that the Magistrate Judge erred in finding that

      Beaufort failed to sufficiently allege a § 1983 claim against Sheriff Lewis in his

      individual capacity such that this claim should also be dismissed.

                     1. Immunity to § 1983 Claims

             In the R&R, the Magistrate Judge found Beaufort’s § 1983 claims against all

      defendants in their official capacities were barred by Eleventh Amendment immunity and

      that defendants did not waive such immunity by removing the action to federal court.

      The Magistrate Judge acknowledged the principle that, “by voluntarily removing a case

      to federal court, a defendant waives any immunity from suit in federal court with respect

      to any claims it otherwise would have been subject to in state court.” ECF No. 17 at 8

      (emphasis added) (citing Lapides v. Board of Regents of the University System of

      Georgia, 535 U.S. 613, 619 (2002) (“A State’s voluntary appearance in federal court

      waives sovereign immunity for claims where a state has consented to suit in its own

      courts for such claims.”)). However, the R&R clarified, that, “[s]uch voluntary removal



                                                    6
2:20-cv-01197-DCN-MGB          Date Filed 03/22/21        Entry Number 33         Page 7 of 19




      does not waive a defendant’s immunity to any § 1983 claims . . . .” Id. In other words,

      the Magistrate Judge found that defendants could not be subject to § 1983 claims in state

      court and thus did not waive any immunity to these claims by removing the suit to federal

      court.

               Beaufort bemoans that the Magistrate Judge “fails to cite any statute or case law

      which shows that South Carolina has specifically retained immunity to § 1983 claims.”

      ECF No. 20 at 2. The court overrules this objection, finding that the Magistrate Judge

      properly applied the law regarding defendants’ immunity to § 1983 claims. See Gilliard

      v. S.C. Dep't of Corr., 2020 WL 4588510, at *12 (D.S.C. Feb. 28, 2020), report and

      recommendation adopted, 2020 WL 2487500 (D.S.C. May 13, 2020) (“[B]y voluntarily

      removing a case to federal court, a defendant waives any immunity from suit in federal

      court with respect to any claims it otherwise would have been subject to in state court . . .

      such voluntary removal does not waive a defendant’s immunity to any § 1983 claims,

      however.”) (citing Passaro v. Virginia, 893 F.3d 243, 248 (4th Cir. 2019); Stewart v.

      North Carolina, 393 F.3d 484 (4th Cir. 2005)). To be liable under § 1983, a defendant

      must be “a person acting under color of state law.” Dowe v. Total Action Against

      Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998). The Supreme Court has

      specifically held that “neither a State nor its officials acting in their official capacities are

      ‘persons’ under §1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989);

      see Hafer v. Melo, 502 U.S. 21, 27 (1991) (“State officers sued for damages in their

      official capacity are not ‘persons’ for purposes of the suit because they assume the

      identity of the government that employs them.”). As such, courts in this district have

      held that South Carolina agencies and officials cannot be sued in their official capacity



                                                      7
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21        Entry Number 33         Page 8 of 19




      under § 1983, even if the suit was filed in state court and removed to federal court. See

      Burt v. Ozmint, 2012 WL 1032483, at *4 (D.S.C. Jan. 26, 2012), report and

      recommendation adopted, 2012 WL 1031924 (D.S.C. Mar. 27, 2012), aff’d, 479 F.

      App’x 551 (4th Cir. 2012); Walters v. Cty. Of Charleston, 2002 WL 34703346, at *2 n.2

      (D.S.C. Feb. 7, 2002). The court reaches the same conclusion here and dismisses

      Beaufort’s § 1983 claims against all defendants in their official capacities.

                      2. § 1983 Claim against Sheriff Lewis in his Individual Capacity
              In the R&R, the Magistrate Judge also recommends that the court dismiss the

      § 1983 supervisory liability claim against Sheriff Lewis in his individual capacity. The

      complaint alleges a § 1983 claim against Sheriff Lewis for “Deliberately Indifferent

      Policies, Practices, Customs, Training, and Supervision.” ECF No. 1-2 at 20.

      Effectively, Beaufort seeks to hold Sheriff Lewis liable for the actions of the Officer

      Defendants for failing to properly train, supervise, and otherwise prevent the Officer

      Defendants’ allegedly abusive behavior. The Magistrate Judge correctly explained that

      Beaufort must state a claim for supervisory liability to hold Sheriff Lewis liable in his

      individual capacity under this theory. ECF No. 17 at 9 (citing Pratt-Miller v. Arthur, 701

      F. App’x 191, 193 (4th Cir. 2017)(“[Where the only remaining claims are against a public

      official in [his] individual capacity, to hold the official liable for [his] subordinate’s

      conduct, that [conduct]? must meet the test for supervisory liability.’”). The Magistrate

      Judge found that Beaufort failed to do so.

              Beaufort objects, arguing that the complaint sufficiently alleges supervisory

      liability by stating that “[Sheriff] Lewis encouraged, tolerated, and justified his

      subordinates’ retaliation of protected speech of private citizens in the form of malicious

      prosecution and excessive force.” ECF No. 20 at 3. Beaufort also objects to the

                                                     8
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21       Entry Number 33        Page 9 of 19




      Magistrate Judge’s failure to take judicial notice of “cases found on the Berkeley County

      Public Index where Defendant BCSO was named as a defendant.” ECF No. 20 at 4. The

      court overrules these objections, finding that even if the court took judicial notice of the

      referenced cases, Beaufort fails to state a claim for supervisory liability.

             The “doctrine of respondeat superior has no applicability to § 1983 claims.”

      Harbeck v. Smith, 814 F. Supp. 2d 608, 626 (E.D. Va. 2011) (citing Love-Lane v.

      Martin, 355 F.3d 766, 782 (4th Cir. 2004)). “Given that limitation, supervisors can be

      held liable ‘in their individual capacities only for their personal wrongdoing or

      supervisory actions that violated constitutional norms.’” Id. at 626–27 (quoting Clark v.

      Md. Dep't of Pub. Safety & Corr. Servs., 316 F. App’x 279, 282 (4th Cir. 2009)). In

      order to establish supervisory liability under § 1983, a plaintiff must demonstrate:

             (1) that the supervisor had actual or constructive knowledge that his
             subordinate was engaged in conduct that posed a pervasive and
             unreasonable risk of constitutional injury to citizens like the plaintiff; (2)
             that the supervisor’s response to that knowledge was so inadequate as to
             show deliberate indifference to or tacit authorization of the alleged
             offensive practices [ ]; and (3) that there was an affirmative causal link
             between the supervisor’s inaction and the particular constitutional injury
             suffered by the plaintiff

      Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Shaw v. Stroud, 13 F.3d

      791, 799 (4th Cir. 1994)).

             The first element, which involves actual or constructive knowledge, can be

      satisfied by showing: “(1) the supervisor’s knowledge of (2) conduct engaged in by a

      subordinate (3) where the conduct poses a pervasive and unreasonable risk of

      constitutional injury.” Shaw, 13 F.3d at 799. “Establishing a ‘pervasive’ and

      ‘unreasonable’ risk of harm requires evidence that the conduct is widespread, or at least

      has been used on several different occasions and that the conduct engaged in by the

                                                    9
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21        Entry Number 33      Page 10 of 19




       subordinate poses an unreasonable risk of harm of constitutional injury.” Id. (citations

       omitted).

              The second element requires the plaintiff to show “deliberate indifference to or

       tacit authorization of the alleged offensive practices.” Baynard, 268 F.3d at 235. A

       plaintiff may establish deliberate indifference by “demonstrating a supervisor’s

       ‘continued inaction in the face of documented widespread abuses.’” Shaw, 13 F.3d at

       799 (citations omitted). Establishing deliberate indifference involves carrying “a heavy

       burden of proof” because deliberate indifference cannot be established by “pointing to a

       single incident or isolated incidents.” Id. Holding a supervisor liable under a tacit

       authorization theory requires pleading sufficient facts to support an inference that the

       “supervisor fail[ed] to take action in response to a known pattern of comparable conduct

       occurring before the incident at issue took place.” Danser v. Stansberry, 772 F.3d 340,

       350 (4th Cir. 2014) (citation omitted). Furthermore, the standard for establishing

       deliberate indifference recognizes that a supervisor cannot “reasonably be expected to

       guard against the deliberate criminal acts of . . . properly trained employees [with] no

       basis upon which to anticipate the misconduct.” Shaw, 13 F.3d at 799 (citation omitted).

              Finally, the third element requires a showing of causation. A plaintiff can show

       causation by demonstrating “an ‘affirmative causal link’ between the supervisor’s

       inaction and the harm suffered by the plaintiff.” Id. (citation omitted). “This concept

       encompasses cause in fact and proximate cause . . . [and] may be supplied by [the] tort




                                                    10
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21        Entry Number 33       Page 11 of 19




       principle that holds a person liable for the natural consequences of his [or her] actions.”

       Id. (quoting Slakan v. Porter, 737 F.2d 368, 376 (4th Cir. 1984)).

              Beaufort’s claim fails at the first element of § 1983 supervisory liability, which

       requires Beaufort to show “that [Sheriff Lewis as] the supervisor had actual or

       constructive knowledge that his subordinate [here the Officer Defendants] w[ere]

       engaged in conduct that posed a pervasive and unreasonable risk of constitutional injury

       to citizens like the plaintiff.” Baynard, 268 F.3d at 235. Beaufort does not allege that

       Sheriff Lewis had actual knowledge that the Officer Defendants would use excessive

       force on Beaufort. To rely on constructive knowledge, Beaufort must allege sufficient

       facts to show “conduct [that] is widespread, or at least has been used on several different

       occasions.” Shaw, 13 F.3d at 799. Beaufort fails to allege constructive knowledge

       because the complaint contains no allegations of misconduct by the Officer Defendants,

       other than the one incident of use excessive force against Beaufort at issue in this case.

       This is true even considering the six cases against BCSO referenced by Beaufort, which

       Beaufort does not claim involved any of the Officer Defendants. See ECF No. 20 at 4–5.

       A single allegation of misconduct by a subordinate is not enough to hold a supervisor

       liable on a § 1983 claim under a theory of supervisory liability. See Shaw, 13 F.3d at

       799; Willis v. Blevins, 966 F. Supp. 2d 646, 662 (E.D. Va. 2013) (Plaintiff “also cites a

       list of acts by other officers, but these are not material as the inquiry under Shaw

       concerns only the conduct of [officer alleged to have constitutionally injured plaintiff].”).

       Because Beaufort cannot show Sheriff Lewis’s knowledge of conduct by the Officer

       Defendants that posed a pervasive and unreasonable risk of constitutional injury,

       Beaufort also cannot show inaction to that knowledge nor causation between such



                                                    11
2:20-cv-01197-DCN-MGB        Date Filed 03/22/21        Entry Number 33       Page 12 of 19




       inaction and Beaufort’s injury. Thus, Beaufort’s § 1983 claim against Sheriff Lewis in

       his individual capacity fails and must be dismissed.

              B. Officer Defendants’ Objections

              The court next turns to the Officer Defendants’ objections to the R&R. The

       Officer Defendants object in three respects. First, the Officer Defendants argue that the

       state law negligence and gross negligence claims against the Officer Defendants should

       be dismissed because “[i]t is irreconcilable that the Officer Defendants could be both

       ‘willfully and wantonly’ negligent or ‘maliciously’ negligent.” ECF No. 21 at 3. The

       court agrees.

              The South Carolina Torts Claims Act (“SCTCA”) is the exclusive remedy for a

       tort injury caused by state employees acting within the scope of their employment. S.C.

       Code Ann. § 15-78-70(a). The SCTCA grants state employees immunity from liability

       for such torts by providing that,“[i]n the event that the employee is individually named

       [in an action], the agency or political subdivision for which the employee was acting

       must be substituted as a party defendant.” S.C. Code Ann. § 15-78-70(c). However, the

       SCTCA does not grant an employee “immunity from suit and liability if it is proved that

       the employee’s conduct was not within the scope of his official duties or that it

       constituted actual fraud, actual malice, intent to harm, or a crime involving moral

       turpitude.” S.C. Code Ann. § 15-78-70(b) (emphasis added); see also S.C. Code Ann.

       § 15-78-60(17). “Thus, a state employee can, in these limited circumstances, be held

       personally liable by a federal court for some intentional torts committed within the scope

       of his employment.” Smith v. Ozmint, 394 F. Supp. 2d 787, 792 (D.S.C. 2005); see

       Roberts v. City of Forest Acres, 902 F. Supp. 662, 671 (D.S.C. 1995) (noting that an



                                                   12
2:20-cv-01197-DCN-MGB        Date Filed 03/22/21        Entry Number 33      Page 13 of 19




       employee of a government entity is personally liable for a tort, only when the employee’s

       conduct falls within the exceptions listed in § 15-78-70(b)).

              Here, with respect to his negligence and gross negligence claims against the

       Officer Defendants, Beaufort does not allege that the Officer Defendants acted outside

       the scope of their official duties. Thus, to avoid the individual officers’ immunity under

       the SCTCA, Beaufort must show their actions constituted actual fraud, actual malice,

       intent to harm, or a crime involving moral turpitude. See S.C. Code Ann. § 15-78-70(b).

       However, Beaufort’s negligence and gross negligence claims fail to satisfy this

       requirement because they necessarily lack the requisite element of intent. See Smith v.

       Ozmint, 394 F. Supp. 2d 787, 792 (D.S.C. 2005) (finding negligence claim did not

       include “intent to harm” element and thus could not be asserted against employees in

       their individual capacities under SCTCA); Gallmon v. Cooper, 2018 WL 4957406, at

       *6–7 (D.S.C. April 19, 2018) (finding officer immune from gross negligence claim under

       SCTCA), finding adopted, 2018 WL 4403389 (D.S.C. Sept. 17, 2018); Mosley v.

       Mueller, 2020 WL 5986220, at *5–6 (D.S.C. Mar. 24, 2020) (finding state law gross

       negligence claim failed to overcome SCTCA immunity because it necessarily lacked the

       element of intent), report and recommendation adopted, 2020 WL 3638111 (D.S.C. July

       6, 2020). Because Beaufort did not allege malice or intent to harm in his negligence and

       gross negligence claims against the Officer Defendants, they enjoy immunity to these

       claims under the SCTCA. Therefore, the court dismisses these claims.

              Second, the Officer Defendants complain that Beaufort did not sufficiently plead

       actual malice or intent to harm to overcome the Officer Defendants’ immunity to the

       assault and battery claims under the SCTCA. The court overrules this objection, agreeing



                                                   13
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21         Entry Number 33        Page 14 of 19




       with the Magistrate Judge’s application of the law on this point. Under South Carolina

       law, if an officer “uses excessive force, or ‘force greater than is reasonably necessary

       under the circumstances,’ he may be [personally] liable for assault.” Stewart v. Beaufort

       County, 481 F. Supp. 2d 483, 492 (D.S.C. 2007) (quoting Roberts v. City of Forest

       Acres, 902 F. Supp. 662, 671 n.2 (D.S.C. 1995)). As the Magistrate Judge explained,

       “[n]o one has disputed that [Beaufort] has adequately alleged an excessive force claim

       against [the Officer] Defendants in their individual capacities, and the assault and battery

       claims incorporate those allegations.” ECF No. 17 at 17. Therefore, the court finds that

       Beaufort has sufficiently alleged that the Officer Defendants acted with actual malice or

       intent to harm by incorporating the factual allegations underlying the § 1983 claim in his

       assault and battery claims. See Simmons v. Charleston Cty. Sheriff’s Office, 2019 WL

       5387911, at *1 (D.S.C. Oct. 22, 2019) (finding that the plaintiff alleged actual malice or

       intent to harm by alleging an excessive force claim and incorporating those allegations in

       the claim for assault and battery). Beaufort has sufficiently set forth facts that, if true,

       would overcome the Officer Defendants’ immunity from suit on the assault and battery

       claims, and, accordingly, these claims survive the instant motion to dismiss.

       See Morning v. Dillon County, 2017 WL 4276906, at *6 (D.S.C. Sept. 27, 2017)

       (explaining that “[b]ecause Plaintiff has a viable § 1983 excessive force claim against

       Rogers, there is a genuine issue of material fact as to whether the [sheriff’s office] is

       liable under the SCTCA for the alleged assault and battery committed by Rogers”)

       (citing Barfield v. Kershaw Cty. Sheriff’s Office, 638 Fed. Appx. 196, 201–03 (4th Cir.

       2016) (“[I]n the case of a viable excessive force claim under § 1983, Barfield’s SCTCA

       battery claim against the KCSO also survives [summary judgment].”)).



                                                     14
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21         Entry Number 33      Page 15 of 19




               Third, the Officer Defendants object to the Magistrate Judge’s conclusion that

       discretionary immunity does not apply to Beaufort’s state law claims against the Officer

       Defendants. ECF No. 21 at 3. The court again overrules the objection. The SCTCA

       provides that a governmental entity is not liable for a loss resulting from

               the exercise of discretion or judgment by the governmental entity or
               employee or the performance or failure to perform any act or service which
               is in the discretion or judgment of the governmental entity or employee.

       S.C. Code Ann. § 15-78-60. “The burden of establishing a limitation upon liability or an

       exception to the waiver of immunity is upon the governmental entity asserting it as an

       affirmative defense.” Niver v. South Carolina Dep’t of Highways & Pub. Transp., 395

       S.E.2d 728, 730 (S.C. Ct. App. 1990); accord Foster v. South Carolina Dep’t of

       Highways & Pub. Transp., 413 S.E.2d 31 (S.C. 1992). “To establish discretionary

       immunity, the governmental entity must prove that the governmental employees, faced

       with alternatives, actually weighed competing considerations and made a conscious

       choice.” Pike v. South Carolina Dep't of Transp., 540 S.E.2d 87, 90 (S.C. 2000).

       “Furthermore, ‘the governmental entity must show that in weighing the competing

       considerations and alternatives, it utilized accepted professional standards appropriate to

       resolve the issue before them.’” Id. (citation omitted). “This standard is inherently

       factual.” Id. at 91.

               The court need not reach the merits of the Officer Defendants’ assertion of

       discretionary immunity at this juncture. “[A] motion to dismiss filed under Federal Rule

       of Procedure 12 (b)(6), which tests the sufficiency of the complaint, generally cannot

       reach the merits of an affirmative defense . . . . But in the relatively rare circumstances

       where facts sufficient to rule on an affirmative defense are alleged in the complaint, the



                                                     15
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21        Entry Number 33       Page 16 of 19




       defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v.

       Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). This principle only applies, however, if

       all facts necessary to the affirmative defense “clearly appear [] on the face of the

       complaint.” Richmond, Fredericksburg & Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th

       Cir. 1993) (emphasis added). The court finds that this is not one of those rare

       circumstances.

              In any event, the court agrees with the R&R that the allegations indicate the

       Officer Defendants’ acted in a manner beyond the confines of their judgment and

       discretion as deputies. For example, Beaufort alleges that the Officer Defendants

       participated in a “vicious beating” of Beaufort, whereby they “kicked, stomped, and

       punched [Beaufort] while he was on the ground . . . until he was unconscious.” ECF No.

       1-2 at 6. Accepting these factual allegations as true and drawing all reasonable

       inferences in Beaufort’s favor, the court cannot find that the Officer Defendants had the

       discretion to act in this manner. As such, Beaufort, at this stage in the proceedings, has

       sufficiently alleged conduct by the Officer Defendants such that the protections of the

       SCTCA are inapplicable to Beaufort’s remaining state law claims against them.

              C. The BCSO Defendants’ Objections

              The BCSO Defendants object to the R&R in two respects. First, they argue that

       the § 1983 claims against Sheriff Lewis in his individual capacity should be dismissed

       with prejudice, rather than without. This is warranted, they argue, because “this is the

       second time this lawsuit has been filed against these defendants by this plaintiff, with the

       same primary plaintiff’s attorney.” ECF No. 19 at 2. The court agrees and will dismiss

       the claims with prejudice. See Washington Cty. Bd. of Educ. v. Mallinckrodt ARD, Inc.,



                                                    16
2:20-cv-01197-DCN-MGB          Date Filed 03/22/21        Entry Number 33      Page 17 of 19




       2020 WL 2512421, at *2 (D. Md. May 15, 2020), aff’d, 2020 WL 7230263 (4th Cir.

       Sept. 28, 2020) (noting that “[d]ismissal with prejudice is appropriate” when plaintiff

       “had already attempted once to remedy the deficiencies identified by Defendants and had

       failed to adequately do so” and “did not propose any further amendments or explain how

       further amendment could remedy these persistent deficiencies”); United States ex rel.

       Campos v. Johns Hopkins Health Sys. Corp., 2018 WL 1932680, at *9 (D. Md. Apr. 24,

       2018) (dismissing plaintiff’s claims with prejudice where plaintiff did not seek leave to

       further amend his complaint nor suggest any way he could successfully remedy the

       complaint’s deficiencies).

                 Second, the BCSO Defendants object to the Magistrate Judge recommending that

       the state law claims of false arrest, false imprisonment, and malicious prosecution against

       Sheriff Lewis should proceed. The Magistrate Judge determined that Sheriff Lewis can

       be individually liable for these claims, despite the immunity provided for in the SCTCA,

       because Beaufort alleged malice in the complaint. The BCSO Defendants argue that

       Beaufort did not allege that Sheriff Lewis was present at the scene or participated in the

       arrest or prosecution of this matter and thus could not have exhibited malice. The court

       agrees.

                 False arrest in South Carolina is also known as false imprisonment. The elements

       of the tort are intentional restraint of another without lawful justification. See Jones v.

       City of Columbia, 389 S.E.2d 662, 663 (S.C. 1990); Jones by Robinson v. Winn-Dixie

       Greenville, Inc., 456 S.E.2d 429, 432 (S.C. Ct. App. 1995). Beaufort’s allegations

       against Sheriff Lewis fail to satisfy these elements. The complaint only alleges that the

       Officer Defendants participated in Beaufort’s arrest; it includes no allegations that Sheriff



                                                     17
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21         Entry Number 33       Page 18 of 19




       Lewis directed, encouraged, or was otherwise involved in Beaufort’s arrest in any way.

       To the extent Beaufort alleges that the false arrest occurred within the scope of the

       Officer Defendants’ employment, the BCSO may be liable. To the extent Beaufort

       alleges that the false arrest occurred outside the scope of official duties or with malice or

       intent to harm, the Officer Defendants may be personally liable. However, Beaufort does

       not point to, and this court could not locate, any authority that would support Sheriff

       Lewis’s personal liability for false arrest or imprisonment without his personal

       involvement. As such, Beaufort’s failure to include any allegations of Sheriff Lewis’s

       personal participation in the arrest is fatal to these claims, and the court must dismiss

       them. See Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001) (In a suit against federal

       officers for constitutional violations, “liability is personal, based upon each defendant’s

       own constitutional violations.”).

              Beaufort’s malicious prosecution claim against Sheriff Lewis fails for similar

       reasons. In order to maintain an action for malicious prosecution, a plaintiff must

       establish: (1) the institution or continuation of original judicial proceedings; (2) by or at

       the instance of the defendant; (3) termination of such proceedings in plaintiff's favor; (4)

       malice in instituting such proceedings; (5) lack of probable cause; and (6) resulting injury

       or damage. Parrott v. Plowden Motor Company, 143 S.E.2d 607 (S.C. 1965). Beaufort

       alleges that Sheriff Lewis “exhibited malice in the initiation and continuance of [criminal

       judicial] proceedings against [Beaufort].” ECF No. 1-2 at 26. However, again, Beaufort

       fails to allege any facts showing Sheriff Lewis’ personal involvement in the criminal

       proceedings against Beaufort. Although a court must “assume the facts alleged in the

       complaint are true and draw all reasonable factual inferences in [plaintiff’s] favor,”



                                                     18
2:20-cv-01197-DCN-MGB         Date Filed 03/22/21        Entry Number 33       Page 19 of 19




       Burbach Broad. Co. of Del. v. Elkins Radio Corp., 278 F.3d 401, 406 (4th Cir. 2002), a

       court need not accept a complaint’s legal conclusions couched as factual allegations.

       Iqbal, 556 U.S. at 678. “While legal conclusions can provide the framework of a

       complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Here,

       Beaufort’s only allegation in support of his malicious prosecution claim against Sheriff

       Lewis simply recites the applicable standard. This allegation “is rich in conclusions but

       devoid of supporting facts.” Willis v. Blevins, 966 F. Supp. 2d 646, 663 (E.D. Va. 2013).

       Thus, the allegation is insufficient to survive the instant motion to dismiss.

                                          IV. CONCLUSION

               For the foregoing reasons, the court adopts in part and rejects in part the R&R and

       GRANTS IN PART and DENIES IN PART the motions to dismiss in accordance with

       this order.

               AND IT IS SO ORDERED.




                                              DAVID C. NORTON
                                              UNITED STATES DISTRICT JUDGE

       March 22, 2021
       Charleston, South Carolina




                                                    19
